Miller, P. J.
I think that the justice, in excluding the testimony offered by the defendant to prove that the plaintiffs diverted the water from its natural course, and the effect the water had on the defendant’s premises after being turned on by thé plaintiffs, committed an error. If the effect of turning the water on the defendant’s lands was to destroy his cultivated fields, then it created a private nuisance, which may *461be abated by the party aggrieved thereby, provided he commits no riot in doing so. (3 Black. Com., p. 5.) It is like the case of a house or wall erected so near to a party that it stops ancient lights, which is a private nuisance, and justifies the aggrieved party in entering upon his neighbor’s land and peaceably pulling it away; or of a gate erected across the public highway, which is a common nuisance, and any one may cut down and destroy.
These cases are stated by Mr. Justice Blackstone as illustrations, and the reason given for the exercise of this summary method is, because injuries of this character require an immediate remedy, and cannot wait the slow progress of the ordinary forms of justice. (Id., p. 6.) There must be some limit to the powers of commissioners of highways, and the right to injure a party by turning water upon his land, if not restricted within proper bounds, might be carried to an extent which would be utterly destructive to the property thus invaded. Suppose a large stream was thus turned, which might sweep away everything within its course, can there be any doubt that the owner of the land would be justified in diverting the water so as to save his rights? These officers have no power, judicially or otherwise, thus to infringe upon private rights. While they should be fully protected in a proper discharge of their duties, yet when they go so far as to create a nuisance on the land of another they stand in the same position as private individuals, and the injured party has a right to abate such nuisance. The testimony offered tended to show that such was the case, and, if it established a nuisance, would have been a complete defence to the action brought for the penalty.
It is no answer to say that the aggrieved party must be left to a private remedy by action, when they act improperly or maliciously, for such a course might in many cases prove utterly inadequate to redress the wrong, as by the great delay the property affected might be utterly destroyed. .
Of course it should be an extreme case which would justify ¡t party in assuming to act as his own vindicator, and while in *462most cases such party should be left to the ordinary course of law, yet the offer of testimony here would make an exception to this general salutary rule.
For the error of the justice the judgment rendered by him and that of the County Court must be reversed, with costs.
Judgment reversed.